DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application number 16/435,226 (“’226 Reissue Application” or “instant application”), having a filing date of 7 June 2019.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a reissue of U.S. Patent 7,821,513 (“’513 Patent”) titled “SYSTEM AND METHOD FOR ANALYZING ACCURACY WHILE PERFORMING REVERSE ENGINEERING WITH 3D SCAN DATA”, which issued on 26 October 2010 with claims 1-43 (“issued claims”).  The application resulting in the ‘513 Patent was filed on 9 April 2007 and assigned U.S. patent application number 11/733,029 (“’029 Application”).

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘513 Patent itself and its prosecution history, the examiner has failed to locate any current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or other post issuance proceedings.  

III. Priority
The ‘513 Patent claims priority to U.S. provisional application 60/767,517 (“the ‘517 provisional application”), filed 9 May 2006.

As a reissue application, the instant application is entitled to the priority date of the ’513 Patent, the patent being reissued.  
That being the case, Applicants are entitled to a priority date of at least 9 April 2007, the filing date of the ‘513 Patent, and possibly as early as 9 May 2006, the filing date of the ‘517 provisional application for those claims finding sufficient support.  Priority will be determined on a claim-by-claim basis, as necessary.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.

Upon review of the original specification and prosecution history, the examiner has found no instances where applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01.IV.

Additionally, upon review of the pending claims, the examiner finds no instances where the claim terms explicitly include functional language which would invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

V. Applicants’ Response
Applicants’ response, filed 24 November 2020, has been received, entered into the record, and considered.  The response included an amendment to the claims and remarks.
Claims 5, 18, 26, 35, 40, and 42 have been amended.  Claims 1-43 remain pending in the application.

VI. Response to Arguments
Applicants’ response included a number of arguments, which are addressed in turn below.

Rejections under 35 U.S.C. § 101
In view of Applicants’ amendment to claim 40, the pending claim rejections under 35 U.S.C. § 101 are withdrawn.

Rejections under 35 U.S.C. § 112
In view of Applicants’ amendment to claims 5, 26, 18, 35, and 42, the pending claim rejections under 35 U.S.C. § 112 are withdrawn.

Rejections under 35 U.S.C. §§ 102 and 103
Applicants argue that Fan fails to disclose or render obvious the claimed feature of determining a measure of loss of accuracy attributable to the selected operation.
The Office finds this argument persuasive.

Fan does disclose allowing a user to select an operation to be performed on a set of 3D scan data in the form of a partial matching of two initial sets of measurement points (see page 219, col. 2, first paragraph).  Fan also discloses performing a shape error analysis of measured data with respect to a reference surface (see page 219, first column, last paragraph).  However, this error analysis does not determine a measure of loss of accuracy attributable to the selected operation (i.e., partially matching the two initial sets of measurement points).
The pending claim rejections under 35 U.S.C. §§ 102 and 103 are withdrawn.

VII. EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
attorney Andrew T. Spence on 13 January 2021.
The application has been amended as follows: 

40.    (Currently Amended) A system for analyzing 3D modeling accuracy when processing 3D scan data, comprising:
a computer memory configured to store a collection of 3D scan data forming a model representing the shape of a three dimensional object; and
a computing device configured to at least:
execute a CAD application [being used] to remodel at least one CAD part body formed from the 3D scan data;
generate a graphical user interface [enabling the] to enable selection of an operation, the operation being one of a scan data editing operation and CAD remodeling operation, the operation being other than to form the at least one CAD part body from the 3D scan data; and
execute an accuracy analysis facility, the accuracy analysis facility measuring to measure a loss of accuracy attributable to the selected operation, the measured loss of accuracy presented to a user.
41.    (Currently Amended) The system of claim 40 wherein the graphical user interface is configured to present[s] a measure of the loss of accuracy to a user via a generated error map.
43. (Currently Amended) The system of claim 40 wherein the graphical user interface is configured to present[s] an indication of a measure of the loss of accuracy to a user and the indication of a measure of the loss of accuracy is programmatically updated when the user selection of an operation results in a change to the 3D scan data or the at least one CAD part body.

VIII. Allowable Subject Matter
Claims 1-43 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest an system, method, or non-transitory computer readable storage medium for analyzing 3D modeling accuracy a measure of a loss of accuracy attributable to the selected operation is determined and presented to the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

IX. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '513 Patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '513 Patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '513 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S. Wassum whose telephone number is (571) 272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.




/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                          


Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Michael Fuelling /MF/
Supervisory Patent Examiner
Art Unit 3992


lsw
11 January 2021